Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 01/25/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 07/24/202 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 01/25/2021, claims 1-10 and 21-24 are pending in the application.  
Claims 21-24 are currently under examination.  
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 03/21/2021 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.


Response to Arguments
Claim Rejections - 35 USC § 112

Written Description
The rejection of claims 21, 22 and 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to claim amendments.

Enablement
The rejection of claims 21-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained for the reasons of record.
Applicant’s arguments are acknowledged but not found persuasive.  Applicant argues “the data showed that inhibiting Hom-1 expression in macrophages can reduce tissue inflammation. In particular, the effect was demonstrated in en bloc tissues, which reflect the tissue microenvironment in vivo. Indeed, it even worked when anti-Hom-1 morpholino oligonucleotides were added directly to the en bloc tissues. See the Specification, page 9, line 29 to page 10, line 14. In other words, actual data disclosed in the Specification showed that knocking down Hom-1 expression in macrophages can abated inflammation in vivo”. 
Applicant further submits that “reading the Specification, a skilled practitioner would believe that, administering macrophages, monocytes, or dendritic cells in which Hom-1 expression is inhibited can treat inflammatory disorders. Note that monocytes 
The embodiments in the instant specification demonstrate a correlation between Hom-1 expression and pro-inflammatory cytokines and two inflammatory diseases: inflammatory bowel disease and ulcerative colitis (page 9-10 as pointed out by Applicant).  The instant specification demonstrates Hom-1 differentially regulates the expression of M1 and M2 genes and 20that Hom-1 expression promotes the expression of M1 genes, such as IL1, IL12 and TNFa, but suppresses the expression of M2 genes, such as IL10 and TGFb.  From this Applicant concludes that “a skilled practitioner would believe that, administering macrophages, monocytes, or dendritic cells in which Hom-1 expression is inhibited can treat inflammatory disorders”. This is not sufficient to enable the breadth of the inflammatory disease claimed.
The genus of the inflammatory diseases encompassed in the method is vast and includes but not limited to “[0029] An inflammatory disorder is characterized by a local or systemic, acute, or chronic inflammation. Inflammatory disorders include, but are not limited to, inflammatory dermatoses (e.g., dermatitis, psoriasis, eczema, atopic dermatitis, allergic contact dermatitis, urticaria, necrotizing vasculitis, cutaneous vasculitis, hypersensitivity vasculitis, eosinophilic myositis, polymyositis, dermatomyositis, or eosinophilic fasciitis), inflammatory bowel diseases (e.g., Crohn's disease and ulcerative colitis), acute respiratory distress syndrome, fulminant hepatitis, pancreatitis, hypersensitivity lung diseases (e.g., hypersensitivity pneumonitis, eosinophilic pneumonia, delayed-type hypersensitivity, interstitial lung disease or ILD, 
WO 2012/170979 (of record IDs filed 11/18/2019 and cited previously in NF O.A) describes inflammatory diseases such as rheumatoid arthritis and systemic lupus erythematosus have a multifactorial pathogenesis that involves abnormalities in both the innate and adaptive immunity and that increased expression of pro-inflammatory cytokines such as TNF-alpha and IL6 have been related to the induction of the disease (see page 20). One skilled in the art would not be able to readily anticipate that inhibition of Hom-1 in macrophages would treat disease such as rheumatoid arthritis and systemic lupus erythematosus when the subject was administered said macrophages without some correlation that Hom-1 expression is involved in the pathogenesis of the diseases.  This analysis would apply to any of the vast number of inflammatory diseases claimed.
Demonstrating how Hom-1 regulates expression of M1 and M2 genes does not provide an enabling disclosure for how those genes are involved in the pathogenesis of 
Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635